Citation Nr: 1402795	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for dystonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


FINDINGS OF FACT

1.  The Veteran, who had active duty service from September 1974 to November 1993, has a current diagnosis of dystonia.

2.  At the June 2013 Board hearing, the Veteran and his spouse credibly testified as to certain symptoms they noted during service.

3.  A January 2014 opinion letter from a Veterans Health Administration medical expert to the effect that the symptoms noted during service were at least as likely as not early manifestations of the later-diagnosed dystonia is the most persuasive competent evidence of record.  


CONCLUSION OF LAW

The Veteran's dystonia was incurred in his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for dystonia is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


